Citation Nr: 1440905	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-33 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 5, 2013, and to a rating in excess of 70 percent from November 5, 2013 forward.     

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to December 10, 2007.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 10 percent disability rating, effective November 22, 2006.  In an October 2007 rating decision, the RO assigned a 30 disability rating for PTSD, effective April 20, 2007, and in a May 2008 rating decision, the RO assigned an initial 50 disability rating for the entire appellate period. 

Also, in a December 2008 rating decision, the RO granted a total disability rating based on individual unemployability due to service-connected disability, effective December 10, 2007.  This rating was assigned based on a finding that the Veteran's combination of service-connected disabilities, including his PTSD, made him unable to secure or follow a substantial gainful occupation.  

In an August 2012 decision, the Board denied the Veteran's claim.  The Veteran appealed and in a May 2013 Order, the Court of Appeals for Veterans' Claims (Court) vacated the decision and remanded the matter back to the Board in accordance with a joint motion filed by the parties.  The joint motion found that the Board provided an inadequate statement of reasons or bases for its finding that an initial evaluation in excess of 50 percent was not warranted.

In September 2013, the case was remanded for further development.   In a June 2014 rating decision, the agency of original jurisdiction (AOJ) granted a higher, 70 percent rating for PTSD effective November 5, 2013.  The Veteran has not affirmatively indicated that he is satisfied with the increase provided by this decision.  Accordingly, the Board presumes he continues to seek the assignment of a higher rating and his claim for increase remains on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that consideration of entitlement to a TDIU for the period prior to December 10, 2007 is also on appeal.  In this regard, the Veteran's initial claim for service connection for PTSD was received on November 22, 2006.   Also, the Veteran appealed the initial 10 percent rating assigned for PTSD effective this date, thus transferring the initial service connection claim into a claim for increase.  Additionally, the evidence of record suggests unemployability due to the service-connected PTSD.  Thus, a TDIU claim is considered to have been raised by the record at the same time the Veteran's claim for increase for PTSD is deemed to have been received (i.e. November 22, 2006).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran's PTSD has been shown to result in occupational and social impairment with deficiencies in most areas for the entire appeal period; total occupational and social impairment has not been shown.

2.  From November 22, 2006 to December 9, 2007, the Veteran was shown to be unable to secure of follow a substantially gainful occupation as a result of his service-connected disabilities.     


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but no higher, for PTSD have been met from November 22, 2006 to November 4, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5207 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial 100 percent schedular rating for PTSD have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5207 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  From November 22, 2006 to December 9, 2007, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran is challenging the initial evaluation assigned for the grant of service connection for PTSD.  Where service connection has been granted, and an initial disability rating and effective date have been assigned, the purpose of 5103(a) notice has been fulfilled as the service connection claim has been proven.  Dingess v Nicholson, 19 Vet App 473 490 91 (2006), see also Goodwin v Peake, 22 Vet App 128, 136 (2008) (holding that where a service connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements).  Furthermore, VA sent letters in December 2006 and November 2007 that fulfilled the requirements of section 5103(a) and Dingess and his claim was readjudicated in a May 2008 Statement of the Case (SOC).  See Prickett v Nicholson, 20 Vet App 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).  

Regarding the duty to assist, VA has obtained all relevant records adequately
identified by the Veteran, including his service records, VA treatment records, and
private treatment records.  VA has also provided the Veteran with VA mental health examinations to assess the current severity of his PTSD, including in November 2013.  The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 USCA § 5103A(a)(2), 38 C F R § 3 159(d), Canlas v Nicholson, 21 Vet.App 312, 317 (2007), Forcier v Nicholson, 19 Vet App 414 421 22 (2006), see also Sabonis v Brown, 6 Vet App 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Analysis

Disability ratings are based on the average impairment of earning capacity resulting from the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

As noted above, the RO assigned an initial disability rating of 50 percent for PTSD, effective from November 22, 2006 to November 4, 2013.  The Veteran disagrees with this assignment and contends that a rating in excess of 50 percent is warranted.  The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002). 

The nomenclature employed in the portion of the rating schedule that addresses service-connected mental disorders is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV). 38 C.F.R. § 4.130.The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

Under the GAF scale in the DSM-IV, scores from 61 to 70 correspond to mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), with generally good functioning and some meaningful interpersonal relationships.  Scores from 51 and 60 correspond to moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  Scores from 41 and 50 correspond to serious symptoms (e.g. suicidal ideation, severe obsessional rituals, and frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends or unable to keep a job). Scores from 31 and 40 correspond to some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Finally, total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more. Id.

Throughout the appeal period, the Veterans symptoms of PTSD have included flattened affect, panic attacks, paranoia, suspiciousness, insomnia, nightmares, flashbacks, intrusive thoughts, depression, anxiety, chronic suicidality with no intent or plan, isolation, irritability, intense mood swings, disturbances of motivation,  hypervigilance, extreme avoidance, anger, difficulty in establishing and maintaining work and social relationships and difficulty in adapting to stressful circumstances, including a work or worklike setting.  Also during a November 2013 VA examination, the Veteran was noted to have impaired impulse control, such as unprovoked irritability with periods of violence, and intermittent inability to perform activities of daily living, including maintenance of minimal hygiene.  His non-VA treatment records also show additional symptoms, including low energy, a severely impaired inability to concentrate, distrust for the establishment, and loss of spirituality.  

Review of the Veteran's records show that he has social impairment, including isolation from the community and problems with his wife due to his irritability and anger.  His occupational history also shows impairment due to difficulty getting along with people.  He has a history of holding 30 to 40 jobs with a maximum of two years of continuous employment.  At a February 2007 VA examination, the examiner found that the Veteran's PTSD resulted in social impairment only, attributing the Veteran's occupational problems to personality conflicts.  However, the Veteran has explained that he was unable effectively describe his symptoms to the VA examiner at that time due to the occurrence of a panic attack and resulting argument with his wife immediately prior to the examination.  GAF scores over the appeal period have ranged from 45 to 55, but GAF has been most often assessed at 50.  

In consideration of all the evidence of record, the Board finds that the overall disability picture for the Veteran's PTSD most closely approximates a 70 percent rating for the entire appeal period as it is reasonably shown that he has exhibited occupational and social impairment with deficiencies in most areas.  In this regard, a November 2013 VA examiner explicitly found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, a finding obviously compatible with the assignment of a 70 percent rating.  Also, nearly all of the earlier mental health assessments done during the appeal period show GAF scores of 50 or below indicative of serious symptoms and for the most part, the Veteran's level of functioning was assessed as being relatively congruent with that shown during the November 2013 VA examination.  The February 2007 VA examination did appear to show a higher level of functioning in that the Veteran's occupational impairment was not deemed to be due to PTSD but to interpersonal conflicts due to his personality.  However, the Veteran has credibly testified that the February 2007 VA assessment was not adequate given that he was not able to adequately respond to the examiner's inquiries.  Accordingly, resolving reasonable doubt in the Veteran's favor, assignment of a 70 percent rating is warranted from November 22, 2006 to November 4, 2013.  

A higher 100 percent rating is not warranted as total occupational and social impairment due to PTSD has not been shown at any time during the entire appellate period, i.e., since November 22, 2006.  In this regard, the Veteran has clearly been shown to retain some level of social functioning.  The November 2013 VA examiner noted that he continued to live with his 2nd wife of 7 years to whom he was very close and that he did have infrequent phone contacts with his adult daughter.  Earlier mental health assessments similarly show that some social functioning has been retained.  Thus, the frequency, severity, and duration of the Veteran's PTSD symptoms are not equivalent to those required for a 100 percent rating under the Rating Formula, as his symptoms do not result in total social and occupational impairment.  

Referral of the Veteran's PTSD for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  In this regard, his symptoms, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account many such symptoms and the degree of occupational and social impairment they cause. See 38 C.F.R. § 4.130, DC 9411.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for PTSD, or are not adequately compensated by the 70 percent rating already assigned, as discussed above.  Accordingly, the first step of the inquiry is not satisfied.  Thus, consideration of related factors under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  

Additionally, it is reasonably shown that the Veteran has been unemployable due to PTSD since November 22, 2006.  In this regard, an October 2007 VA examiner diagnosed the Veteran with PTSD and not with any other mental disorders and noted that the Veteran had not had any steady work in the past year because he could not get along with people.  This report tends to indicate that the Veteran was not able to obtain or retain substantially gainful employment as early as November 22, 2006.  Notably, the February 2007 VA examiner did find that the Veteran's vocational problems were due to interpersonal conflicts due to his personality but as noted by the Veteran's representative, this examiner did not diagnose the Veteran with any personality disorder or with any other mental disorder other than PTSD.  Thus, the Board finds no basis for attributing this personality problem to a mental disorder other than PTSD.  Thus, it cannot attach significant probative value to the February 2007 VA examiner's apparent conclusion that the personality problem did not stem from the Veteran's PTSD.  Accordingly, the Board finds that the evidence is at least in equipoise as to whether the Veteran was unable to obtain or retain substantial gainful employment due to his service-connected disabilities from  November 22, 2006 to December 9, 2007.  Thus, a TDIU is warranted from November 22, 2006 to December 9, 2007.         


ORDER

A 70 percent rating, but no higher, is granted for PTSD for the entire appeal period subject to the regulations governing the payment of monetary awards.

From November 22, 2006 to December 9, 2007, a TDIU is granted subject to the regulations governing the payment of monetary awards.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


